DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered. 
3.	The amendments to the claims filed 12/27/2021 are acknowledged.  Claims 1, 11, and 21-22 are have been amended.  Claims 2-5, 9-10, 12-15, and 19-20 have been presented in original form.  Claims 6, 8, 16 and 18 have been cancelled.  Claims 7 and 17 have been previously presented.  Claims 1-5, 7, 9-15, 17, and 19-22 are currently pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 5, 10-13, 15, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP 2007164501 A) (hereinafter referred to as Ishikawa).  A copy of an English translation of JP 2007164501 A is attached and referred to below.  
Regarding claims 1 and 10, Ishikawa discloses a money depositing and dispensing machine comprising:
a change machine (1) configured to store bills and coins (see fig. 1); and
a housing that houses the change machine (see fig. 1) and includes: 
a bill insertion port (20) through which a bill is inserted (see fig. 1; page 3, para. 9),
a coin insertion port (25) through which a coin is inserted, the coin insertion port being adjacent to the bill insertion port in a width direction of the housing (see fig. 1; and page 3, para. 9),
a bill discharge port (21) through which a bill from the change machine is discharged, wherein the bill discharge port (21) is located below the bill insertion port (20) and the coin insertion port (25) (see fig. 1; and page 3, para. 9), and
a coin discharge port (22) including an opening through which a coin stored in the change machine is discharged and a coin discharge tray on a front side of the opening by which the discharged coin is received (see fig. 1), wherein the coin discharge port (22) is located directly under the bill discharge port (21) such that a part of the bill discharged from the bill discharge port (21) is held directly thereby above the coin discharge tray (see fig. 1; and page 3, para. 10);
a controller (41) configured to control a protrusion amount of a bill discharged from the bill discharge port towards outside (page 6, para. 6).

Regarding claim 2, Ishikawa discloses the money storage device according to claim 1, wherein the housing includes a first area in which the bill insertion port (20) and the coin insertion port (25) are arranged and a second area located below the first area and in which the bill discharge port (21) and the coin discharge port (22) are arranged (see fig. 1).

Regarding claim 3, Ishikawa discloses the money storage device according to claim 2, wherein the first area is separated from the second area in a vertical direction of the housing (see fig. 1).

Regarding claim 5, Ishikawa discloses wherein the bill insertion port (20) includes an opening that is open upward and through which a bill can be inserted, the coin insertion port (25) includes an opening that is open upward and through which a coin can be inserted, and the bill discharge port (21) includes an opening that opens in a horizontal direction and through which a bill can be discharged (see fig. 1).

Regarding claims 11 and 20, Ishikawa discloses a device comprising:
a display (14) configured to display information about a transaction performed by a customer (see fig. 1; and page 3, paras. 6-8);
a change machine (1) configured to store bills and coins (see fig. 1); and
a first housing (front portion of machine 1 containing components 16-26) that houses the change machine (see fig. 1) and includes: 
a bill insertion port (20) through which a bill is inserted (see fig. 1; page 3, para. 9),
a coin insertion port (25) through which a coin is inserted, the coin insertion port being adjacent to the bill insertion port in a width direction of the housing (see fig. 1; and page 3, para. 9),
a bill discharge port (21) through which a bill from the change machine is discharged, wherein the bill discharge port (21) is located below the bill insertion port (20) and the coin insertion port (25) (see fig. 1; and page 3, para. 9), and
a coin discharge port (22) including an opening through which a coin stored in the change machine is discharged and a coin discharge tray on a front side of the opening by which the discharged coin is received (see fig. 1), wherein the coin discharge port (22) is located directly under the bill discharge port (21) such that a part of the bill discharged from the bill discharge port (21) is held directly thereby above the coin discharge tray (see fig. 1; and page 3, para. 10);
a controller (41) configured to control a protrusion amount of a bill discharged from the bill discharge port towards outside (page 6, para. 6); and 
a second housing (the vertical back housing of machine 1) that houses the controller (41), wherein the display (14) is above the first housing, and the first housing is on the second housing (see fig. 1).

Regarding claim 12, Ishikawa discloses the device according to claim 11, wherein the housing includes a first area in which the bill insertion port (20) and the coin insertion port (25) are arranged and a second area located below the first area and in which the bill discharge port (21) and the coin discharge port (22) are arranged (see fig. 1).

Regarding claim 13, Ishikawa discloses the device according to claim 12, wherein the first area is separated from the second area in a vertical direction of the housing (see fig. 1).

Regarding claim 15, Ishikawa discloses device according to claim 11, wherein the bill insertion port (20) includes an opening that is open upward and through which a bill can be inserted, the coin insertion port (25) includes an opening that is open upward and through which a coin can be inserted, and the bill discharge port (21) includes an opening that opens in a horizontal direction and through which a bill can be discharged (see fig. 1).

Regarding clams 21 and 22, Ishikawa discloses wherein a center in the width direction of the coin discharge tray (22) is aligned with a center in the width direction of the bill discharge port (21) along a vertical direction perpendicular to the width direction (see fig. 1). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2007164501 A) (hereinafter referred to as Ishikawa).  
Regarding claims 4 and 14: Ishikawa discloses a speaker 11 for generating guidance sound and alert reports (see fig. 1; page 3, para. 5; and page 4, para. 3), but fails to teach wherein the speaker is in the second area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the speaker in the second area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

10.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2007164501 A) (hereinafter referred to as Ishikawa) in view of Sato (US 2018/0276930), previously cited by the examiner.  
Regarding claims 7 and 17: Ishikawa discloses a ticket processing unit 43, which serves as a receipt printer as recited in the claims, configured to print the amount of money and magnetically write it on the paper ticket.  Ishikawa fails to specifically teach wherein the housing further incudes a receipt discharge port through which the receipt is discharged.
Sato discloses a dispensing machine comprising a printer (26) configured to print a receipt, wherein the housing further incudes a receipt discharge port (13) through which the receipt is discharged (fig. 2; para. 0041).
In view of Sato’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a receipt discharge port within Ishikawa’s device in order to provide a transaction receipt from the machine to an operator for his/her record keeping. 
Ishikawa as modified by Sato discloses the claimed invention except for wherein the receipt discharge port is between the bill insertion port and the bill discharge port. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the receipt discharge port between the bill insertion port and the bill discharge port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Furthermore, it would have been an obvious matter of design choice to change the location of the receipt discharge port, since shifting the location of the receipt discharge port would not have modified the operation of the device.

11.	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Oba et al. (US 2010/0206689) (hereinafter Oba), previously cited by the examiner.  The teachings of Ishikawa have been discussed above.
Ishikawa fails to teach wherein the bill discharge port includes a lamp configured to emit light when a bill is discharged.
Oba discloses a paper money processing machine comprising a bill discharge port (13), wherein the bill discharge port includes a lamp (107) configured to emit light when a bill is discharged (para. 0084).
In view of Oba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a lamp within Ishikawa’s device in order to alert an operator that a bill has been dispensed, thus preventing the operator from forgetting to take the bill from the discharge port.

Response to Arguments
12.	Applicant’s arguments with respect to independent claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Wednesday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887           

/THIEN M LE/Primary Examiner, Art Unit 2887